Amendments submitted 4/12/22 have been entered. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kawanishi US 7,104,662 and in view of Stidham US 2001/0026455.
In regard to claim 1, Kawanishi teaches an outdoor light fixture assembly capable of being supported by a step or cap via a mounting plate (note: element 2 with mounting plate/elements shown -fig.1 -capable of mounting to a cap or step), the light fixture assembly comprising a housing 4 (may also include 5) configured to be supported  by the mounting plate, the housing having a first engagement structure (15,21,25) and forming a receptacle having an opening (fig. 4); and a user serviceable lens module 6 being sized and shaped to transition between a installed position and a removed position relative to the housing, the user serviceable lens module being disposed in the receptacle and covering the opening so as to restrict water from entering the receptacle through the opening when in the installed position, the user serviceable lens module supporting a lamp (socket not shown but implied as conventionally employed in the art of illumination), a lens 12, and one or more end walls extending substantially perpendicular from the lens (see fig. 4), at least one of the one or more end walls comprising a second engagement structure (16, 23, 27), being complementary to the first engagement structure so as to allow the user serviceable lens module to be transitioned from the installed position to the removed position.
Regarding the lens module supporting a socket, Kawanishi teaches lamp housing 11 but lacks specific details regarding how the lamp is mounted.  
The examiner takes official notice that sockets with wiring are conventional in the art. Stidham teaches a similar lighting device with a lamp supported by a socket (fig. 3-6) the socket having a power wire (see wires 54) and at least one contact (operationally required) for electrically connecting to one or more light sources 46, the socket being disposed relative to a user serviceable lens module such that the at least one contact is accessible from inside the user serviceable lens module and at least a portion of the power wire is disposed outside the user serviceable lens module, the power wire being configured to electrically connect with a source of electric power.
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a socket in Kawanishi’s lamp housing/lens module. One of ordinary skill in the art would have been motivated to provide a socket for mounting a lamp in order to utilize a conventional means for lamp mounting, powering,  and replacement. 
In regard to claim 2, Kawanishi teaches the at least one contact is recessed within one or more channels in the socket (see Stidham fig. 3 – conventional socket).  
In regard to claim 3, Kawanishi the user serviceable lens module is capable of being transitioned between the installed and removed positions without the use of tools (note: screws are capable of being tightened by hand).  
In regard to claims 4 and 5, Kawanishi teaches the first engagement structure comprises a lip (see 15) and  the second engagement structure comprises a hook (note: top of 16 hooks on V shaped part of 15).  
In regard to claim 6, Kawanishi teaches the receptacle is U-shaped (fig. 4).  
In regard to claim 7, Kawanishi and Stidham teach the user serviceable lens module further comprises a channel sized and shaped to receive the socket (see Stidham -fig. 3).  
In regard to claim 8, Kawanishi lacks the teaching of  the user serviceable lens module further comprises a boss, at least a portion of the boss being sized and shaped to fit within a portion of the opening, however, Kawanishi teaches bosses on the lens module.  It would have been obvious to one of ordinary skill in the art at the time of filing to reverse the boss and fixing parts. One of ordinary skill in the art would have been motivated to reverse the boss and fixing parts in order to reduce the potential for  damage/breaking of fixing parts (protruding U-shape members)  such as during transport or maintenance of the elements (note: fixing members could bet cracked/broken rendering the mounting of lens element ineffective). The applicant is also advised that it has been held by the courts that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re  Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).  
In regard to claim 9, Kawanishi and Stidham teach a user serviceable lens module further comprising  the one or more light sources (Kawanishi-lamp, Stidham bulb).  
In regard to claim 10, Kawanishi teaches at least one fastener configured to releasably secure the outdoor light fixture assembly to the mounting plate (col. 3 lines 11-13).  
In regard to claim 11, Kawanishi teaches an outdoor light fixture assembly comprising a housing 4 (may also include 5)  having a first engagement structure (15, 21, 25) and forming a receptacle having an opening; and a lens module 6 sized and shaped to transition between an installed position and a removed position relative to the housing, the lens module being disposed in the receptacle and covering the opening so as to restrict water from entering the receptacle through the opening when in the installed position, a lens 12 positioned so that light emitted by the one or more light sources exits the receptacle through the lens, and one or more end walls extending substantially perpendicular from the lens (fig. 4), at least one of the one or more end walls comprising a second engagement structure complementary to the first engagement structure so as to allow the lens module to be transitioned from an installed position to a removed position and a lens module with a lamp (which implies a corresponding socket and wiring), but lacks specific details regarding a socket and power wire. 
Stidham teaches a similar lighting device with a lamp socket having a power wire and at least one contact for electrically connecting to one or more light sources, the socket being disposed relative to a lens module such that the at least one contact is accessible from inside the lens module and at least a portion of the power wire is disposed outside the lens module, the power wire being configured to electrically connect with a source of electric power (see figs. 3-5).
In regard to claim 12, Kawanishi’s  lens module is capable of being transitioned from the removed position to the installed position by pushing the lens module against the housing.  
In regard to claims 14 and 15, Kawanishi teaches the first engagement structure comprises a lip (see 15) and  the second engagement structure comprises a hook (note: top of 16 hooks on V shaped part of 15).  
In regard to claim 16, Kawanishi the user serviceable lens module is capable of being transitioned between the installed and removed positions without the use of tools (note: screws are capable of being tightened by hand).  
	In regard to claim 17, Kawanishi teaches an outdoor light fixture assembly comprising a housing 4 having a first engagement structure 15,21,25 and forming a receptacle having an opening (fig.4); and a lens module 6 sized and shaped to transition between an installed position and a removed position relative to the receptacle, the lens module comprising a lens 12 positioned so that light emitted by the one or more light sources exits the receptacle through the lens, and one or more end walls extending substantially perpendicular from the lens (see fig. 4), at least one of the one or more end walls comprising a second engagement structure (16, 27, 23) configured to engage with the first engagement structure when the lens module is in the installed position.  
	Regarding the lens module supporting a socket, Kawanishi teaches lamp housing 11 (and an electrical contact is considered required) but lacks specific details regarding how the lamp is mounted/wired. 
Stidham teaches a similar lighting device with a lamp supported by a socket (fig. 3-6) the socket having a power wire (see wires 54) and at least one contact (operationally required) for electrically connecting to one or more light sources 46, the socket being disposed relative to a user serviceable lens module such that the at least one contact is accessible from inside the user serviceable lens module and at least a portion of the power wire is disposed outside the user serviceable lens module, the power wire being configured to electrically connect with a source of electric power.
The examiner takes official notice that sockets with wiring are conventional in the art. It would have been obvious to one of ordinary skill in the art at the time of filing to provide a socket in Kawanishi’s lamp housing/lens module. One of ordinary skill in the art would have been motivated to provide a socket for mounting a lamp in order to utilize a conventional means for lamp mounting, powering,  and replacement. 
In regard to claim 18, Kawanishi the user serviceable lens module is capable of being transitioned between the installed and removed positions without the use of tools (note: screws are capable of being tightened by hand).  
In regard to claim 19, Kawanishi provides for the lens module being capable of being manipulated by a user as a single piece.  

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter

Claims 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to show or fairly suggest an outdoor light fixture assembly of claim 11 or 17, further comprising the lens module transitions from the installed position to the removed position by a user pinching the lens module.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131. The examiner can normally be reached usually M-F between 8-5 with flexing. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIE A BANNAN/           Primary Examiner, Art Unit 2875